     Case 7:20-cv-11017-PMH Document 1 Filed 12/29/20 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SPY PHONE LABS LLC,

                        Plaintiff,                       Case No.:

                v.                                       ECF Case

 MONAPP CALABS LIMITED and
 ANDREI CIUCA, d/b/a SPY-PHONE-                          VERIFIED COMPLAINT
 APP.COM and SPAPPMONITORING.COM,

                        Defendants.


               Plaintiff Spy Phone Labs LLC (“Plaintiff”), by its undersigned attorneys,

for its verified complaint in this action against defendants Monapp Calabs Limited

(“Monapp”) and Andrei Ciuca, d/b/a <spy-phone-app.com> and <spappmonitoring.com>

(“Ciuca” and, collectively, “Defendants”), alleges as follows:

                                     INTRODUCTION

               1.      This action asserts claims under the Lanham Act arising from

infringement and false designation of origin by Defendants of Plaintiff’s registered

trademark SPY PHONE® (the “Mark”), as well as cybersquatting by the bad faith

registration and use of a domain name that is identical to Plaintiff’s Mark.

               2.      This action also asserts a claim for unfair competition under New

York law.

               3.      Plaintiff seeks a temporary restraining order as well as preliminary and

permanent injunctive relief to prevent future infringement and other misconduct by

Defendants, with such relief to include restraints on Defendants that prevent them from

transferring domain name registrations, and the disablement of websites that Defendants

are using to infringe upon Plaintiff’s Mark, during the pendency of this action.
      Case 7:20-cv-11017-PMH Document 1 Filed 12/29/20 Page 2 of 16




               4.      In addition, Plaintiffs seek disgorgement of all profits arising from

Defendants’ infringing activities or, in the alternative, statutory damages, as well as

reasonable attorneys’ fees, disbursements and the costs of this action.

                                          PARTIES

               5.      Plaintiff Spy Phone Labs LLC is a New York limited liability

company with its principal place of business in 680 Route 211 East, Suite 3B, Middletown,

New York.

               6.      Upon information and belief, defendant Monapp is a limited liability

company formed under the laws of Cyprus with a principal place of business at Agiou

Ilarionos 11, Mediterranean Homes, Flat 31, Pervolia, Larnaca, Cyprus.

               7.      Upon information and belief, defendant Ciuca is a natural person

and citizen of Romania residing at Bld. Constantin Brancoveanu, NR 12, Bloc B4, AP 20,

Bucharest 4th District, 44325, Romania.

               8.      Upon information and belief, Monapp is wholly-owned, managed

and controlled by Ciuca.

                              JURISDICTION AND VENUE

               9.      This Court has subject matter jurisdiction over this action pursuant

to 28 U.S.C. § 1331 insofar as this action asserts claims arising under federal law, namely

the Lanham Act. This Court has supplemental jurisdiction over state and common law

claims pursuant to 28 U.S.C. § 1367.

               10.     This Court has personal jurisdiction over Monapp under N.Y.

C.P.L.R. § 302 because Monapp: (a) has transacted business in New York via an interactive

website that gives rise to the claims asserted herein; (b) has contracted for goods or services




                                              2
      Case 7:20-cv-11017-PMH Document 1 Filed 12/29/20 Page 3 of 16




in New York; and/or (c) has committed tortious acts (trademark infringement and

cybersquatting) outside New York, that caused injury within this State, with the

expectation that its conduct would have consequences within this State, and derives

substantial revenue from interstate commerce.

               11.     This Court has personal jurisdiction over Ciuca in his capacity as an

officer or managing agent of Monapp under N.Y. C.P.L.R. § 302 for the same reasons as

stated for Monapp and/or because Ciuca supervises and controls the activities of Monapp

that infringe on Plaintiff’s Mark and give rise to the claims asserted herein.

               12.     Venue is proper in this judicial district pursuant to 28 U.S.C. §

1391(b)(2) because a substantial part of the events or omissions giving rise to Plaintiff’s

claims occurred in this judicial district, and/or § 1391(b)(3) because if there is no district

in which an action may otherwise be brought and Defendants are subject to this Court’s

personal jurisdiction with respect to this action.

                                    FACTS ALLEGED

                               Plaintiff’s Business and Mark

               13.     Plaintiff is the owner of the Mark SPY PHONE®, a standard

character trademark, which is registered with the U.S. Patent and Trademark Office

(“USPTO”) under Registration Number 3948486 in International Class 09 for computer

application software for mobile phones. (A copy of the registration for Plaintiff’s Mark

and recorded assignments establishing Plaintiff’s ownership are attached as Exhibit 1.)

               14.     Plaintiff’s Mark was first used in commerce on September 1, 2010.

               15.     Plaintiff’s Mark is valid and subsisting.

               16.     Plaintiff’s Mark is inherently distinctive.




                                              3
     Case 7:20-cv-11017-PMH Document 1 Filed 12/29/20 Page 4 of 16




               17.     Plaintiff’s Mark has been in continuous use for more than five years

since it was placed on the Principal Register maintained the USPTO, it is now classified as

incontestable pursuant to Lanham Act § 8 & § 15, 15 U.S.C. §1058 & § 1065.

               18.     Plaintiff’s Mark is also registered in several foreign countries,

including, Turkey, Mexico, South Korea, Brazil and Australia under International

Registration Number 1169007.

               19.     Plaintiff is also the registrant of the domain name <spyphone.com>

(the “Domain”), which corresponds to Plaintiff’s Mark.

               20.     Plaintiff is the owner of a software application (an “app”) that can

be downloaded on a mobile device (“Plaintiff’s App”) that operates on either the Android

or IOS operating systems.

               21.     Plaintiff has used its Mark and the Domain to market and promote

Plaintiff’s App on the internet since at least September 1, 2010.

               22.     Plaintiff’s App is what it commonly known as a “monitoring app.”

               23.     When downloaded on a mobile device, Plaintiff’s App transfers

certain data from the device, such as GPS tracking data, contact lists and the names of other

downloaded apps, to a secure server, where the data is stored and can be viewed.

               24.     Plaintiff’s App is available only online, and can be downloaded

through a website associated with the Domain or through app distribution platforms, the

most popular and well-known of which are Google’s Google Play and Apple’s App Store.

               25.     Plaintiff’s App is marketed and intended for strictly legitimate and

lawful purposes, and is primarily promoted as a tool that parents or guardians of minor

children can use to monitoring the location of and activities on a minor’s mobile device.




                                             4
     Case 7:20-cv-11017-PMH Document 1 Filed 12/29/20 Page 5 of 16




                 26.   Plaintiff’s App complies with all federal and state data privacy laws.

                 27.   In contrast to Plaintiffs’ App, certain other app developers offer

monitoring apps that, if downloaded on a mobile device without the user’s knowledge, can

be rendered undetectable and used to secretly acquire data from the device and/or to

remotely operate certain functions, such as the camera and microphone, without the user’s

knowledge in order to spy on or stalking the user. These apps are commonly known as

“spyware” or “stalking apps.”

                 28.   To prevent Plaintiff’s App from being used unlawfully as spyware

or a stalking app, Plaintiff’s App has a feature that causes an icon to appear on the device

at regular intervals to alert the user that Plaintiff’s App has been downloaded and is running

on the device.

                 29.   Plaintiff’s App is a free download and free to use.

                 30.   Plaintiff generates income from Plaintiff’s App through online

advertising at the website associated with the Domain (“Plaintiff’s Website”), where users

of Plaintiff’s App must log on to view data that has been transferred from the device to the

secure server via Plaintiff’s App.

                 31.   Since the amount of revenue earned from advertising on a website

is based on the number visitors to the website, the more people that download and use

Plaintiff’s App, the more people that visit Plaintiff’s Website, and the more advertising

revenue that is generated by Plaintiff’s App.

                 32.   Between 2010 – 2020, Plaintiff’s App was downloaded over four

million times.




                                                5
     Case 7:20-cv-11017-PMH Document 1 Filed 12/29/20 Page 6 of 16




               33.     Most consumers that are looking for an app to download typically

utilize an Internet search engine (such as Google) or a similar search function in an app

distribution platform to locate what they are looking for.

               34.     Plaintiff and its predecessors-in-interest have expended substantial

effort and resources on search engine optimization (“SEO”) techniques to obtain top-

ranked search results when consumers search for a monitoring app using the words “spy”

and “phone,” which are common terms that consumers use to such for monitoring apps.

                           Defendants’ Unlawful Stalking App

               35.     Defendants are the developers of an app (“Defendants’ App”) that

is marketed and promoted under the name “Spy Phone App” (the “Infringing Name”).

               36.     Like Plaintiff’s App, Defendants’ App can be downloaded on a

mobile device that operates on either the Android or IOS operating systems.

               37.     Defendants’ App is a monitoring app that, when downloaded on a

mobile device, transfers data from a mobile device to a secure server.

               38.     Defendants’ App competes with Plaintiff’s App because it has the

same features and functions that are available on Plaintiff’s App, including the ability to

monitoring and store data from a mobile device.

               39.     Unlike Plaintiff’s App, however, Defendants’ App constitutes

spyware and/or a stalking app because it has features that enable Defendants’ App to

become undetectable once downloaded on a mobile device, and if Defendant’s App is

downloaded on a mobile device without the user’s knowledge, it can be used to secretly

acquire private data from the device.




                                             6
     Case 7:20-cv-11017-PMH Document 1 Filed 12/29/20 Page 7 of 16




              40.     Defendants’ App also has the ability to operate certain device

functions, such as the camera and the microphone, secretly and remotely, so that it can be

used to spy on or stalk the user by taking pictures or eavesdropping on conversations

without the user’s knowledge.

              41.     U.S. Developers of monitoring apps with functions and features

similar to Defendants’ App, which have the potential to invade someone’s privacy and/or

steal their private data without their knowledge, have been targeted by the Federal Trade

Commission in an effort to stop spyware or stalking apps from being offered over the

Internet. See, e.g. https://www.marketwatch.com/story/ftc-fires-first-salvo-against-apps-

that-spy-on-your-spouse-and-facilitate-stalking-2019-10-23.

              42.     Defendants’ App is free to download, but, after a three-day trial

period, Defendants charge users a monthly subscription fee to use Defendants’ App.

              43.     Upon information and belief, Defendants earn substantial revenues

from the subscription fees generated by Defendants’ App.

                    Defendants’ Conduct Giving Rise To This Action

              44.     Plaintiff’s predecessor-in-interest first started offering Plaintiff’s

App for download on Google Play, the most popular and well-known app distribution

platform, in or around mid-2012.

              45.     On or around December 5, 2012, Ciuca registered the domain name

<spy-phone-app.com> (the “Infringing Domain”).

              46.     Upon information and belief, Ciuca registered the Infringing

Domain name with knowledge of Plaintiff’s App and Plaintiff’s Mark and with the intent




                                            7
     Case 7:20-cv-11017-PMH Document 1 Filed 12/29/20 Page 8 of 16




to profit by diverting customers interested in Plaintiff’s App to view and download

Defendants’ App.

               47.     Prior to June 2019, Defendants used a website associated with the

Infringing Domain <spy-phone-app.com> (the “Original Website”) to market and promote

Defendants’ App under the Infringing Name.

               48.     In June 2019, Plaintiff’s predecessor-in-interest commenced an

arbitration proceeding to challenge Ciuca’s rights in the Infringing Domain and to compel

the transfer of the Infringing Domain to the Mark holder.

               49.     In response, Defendants, or others acting in concert with them,

established what is known as a “301 Redirect Link” to redirect the Internet traffic from the

Infringing Domain and the Original Website to a new website (the “Current Website”)

associated with a new domain name <spappmonitoring.com> (“Current Domain”), which

is the website that they currently used to promote and market Defendants’ App.

               50.     Defendants’ Current Website associated with the Current Domain

prominently features the Infringing Name to promote, market and identify Defendants’

App. (A copy of the homepage and other webpages from Defendants’ Current Website,

all of which contain the Infringing Name, are attached as Exhibit 2.)

               51.     Thus, while Defendants are not currently using the Infringing

Domain in an open and notorious manner, they are still receiving the benefit of Defendants’

use of the Infringing Domain to infringe on Plaintiff’s Mark and compete unfairly with

Plaintiff by driving Internet traffic to Defendants’ Current Website.

               52.     Since August 2019, when Plaintiff’s predecessor first discovered

that Defendants’ were using the Current Website associated with the Current Domain to




                                             8
     Case 7:20-cv-11017-PMH Document 1 Filed 12/29/20 Page 9 of 16




infringing on Plaintiff’s Mark, Defendants have used the Infringing Name and the residual

power of the Infringing Domain via the 301 Redirect Link to unfairly compete for the top-

ranked search engine results in Google and other popular search engines for the search

terms “spy phone” and “spyphone,” and have prevented Plaintiff from leveraging its rights

in the Mark to obtain the top-ranked results.

               53.     Defendants’ use of the Infringing Name on Defendants’ Current

Website and the residual power of the Infringing Domain via the 301 Redirect Link causes

consumer confusion between Plaintiff’s App and Defendants’ App.

               54.     Defendants’ use of the Infringing Name on Defendants’ Current

Website and the residual power of the Infringing Domain via the 301 Redirect Link

tarnishes Plaintiff’s Mark through the promotion and marketing of an illegal stalking app.

Defendants Have Targeted New York Consumers and Transacted Business in This State

               55.     Defendants’ Current Website is an interactive website through

which consumers throughout the United States, including those located in New York, can

download Defendants’ App and/or purchase a subscription to use Defendants’ App. (See

Exh. 2.)

               56.     Although Defendants are located overseas, Defendants’ Current

Website is embedded with “geo meta tags” that are pointed to the United States,

demonstrating that Defendants have intentionally targeted consumers in the United States,

including consumers located in New York, to market and promote Defendants’ App and to

sell subscriptions for Defendants’ App. (A copy of the meta tags embedded on the

homepage of Defendants’ Current Website, showing “United States” as the “geo place

name” and “USA” and the “geo region,” is attached as Exhibit 3.)




                                                9
     Case 7:20-cv-11017-PMH Document 1 Filed 12/29/20 Page 10 of 16




               57.     When Defendants changed the domain name for their website from

the Infringing Domain to their Current Domain in 2019, they hired a New York City-based

public relations firm to publicize the change.

               58.     The press-release that was issued to advise consumers of the change

in domain names for Defendants’ website contains a dateline stating that it was issued from

New York. (A copy of the press release is attached as Exhibit 4.)

               59.     The 95-page user guide for Defendants’ App, which can be

downloaded from Defendants’ Current Website, contains numerous references to New

York City, including: (a) on pages 23-24, which shows a partial map of Manhattan, along

with latitude and longitude coordinates for a location in Manhattan, to explain how the

GPS tracker function works on Defendants’ App; (b) on pages 25-26, which shows a partial

map of Manhattan to explain how to review the SMS logs from an electronic device using

on Defendants’ App; (c) on pages 27-28, which shows a partial map of Manhattan to

explain how to review the phone logs from an electronic device using on Defendants’ App;

(d) on page 29, which shows a partial map of Manhattan to explain how to review the MMS

logs from an electronic device using on Defendants’ App; and (e) on pages 39-40, which

identify locations in “New York” and “Bronx” to explain how to review calendar entries

retrieved from an electronic device using on Defendants’ App. (A copy of the user guide

for Defendants’ App, downloaded from the website, is attached as Exhibit 5.)

               60.     The pictures and information in the user guide for Defendants’ App

that show addresses and locations in New York City are intended to target New York

consumers and attract them to Defendants’ App.




                                            10
     Case 7:20-cv-11017-PMH Document 1 Filed 12/29/20 Page 11 of 16




               61.     The pictures and information showing addresses and locations in

New York City that are contained in the user guide for Defendants’ App establish that

Defendants’ App was downloaded and used in New York on at least once occasion.

               62.     Upon information and belief, business records in Defendants’

exclusive possession and control contain evidence of many more downloads of

Defendants’ App and subscription fees paid by persons located in New York.

                    AS AND FOR A FIRST CAUSE OF ACTION
      (Trademark Infringement/False Designation of Origin and False Description)

               63.     Plaintiff repeats and realleges the foregoing paragraphs of the

complaint as if fully set forth herein.

               64.     Under § 32(a) of the Lanham Act, 15 U.S.C. § 1114(a), any person

who, without the consent of the registrant, uses in commerce any reproduction, counterfeit,

copy, or colorable imitation of a registered mark in connection with the sale of any goods

or services in a manner likely to cause confusion, or to cause mistake, or to deceive; or

who, without the consent of the registrant, reproduces, counterfeits, copies or imitates a

mark and applies such to advertisements intended to be used in commerce in connection

with the sale of goods or services in a manner that is likely to cause confusion, or to cause

mistake, or to deceive, shall be liable in a civil action by any person who believes that he

or she is or is likely to be damaged by such act.

               65.     Under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), any person

who, in connection with any goods or services, uses in commerce any word, term, name,

symbol, or device, or any combination that is likely to cause confusion, or to cause mistake,

or to deceive as to the affiliation, connection, or association of such person with another

person, or as to the origin, sponsorship, or approval of his or her goods, services, or



                                             11
     Case 7:20-cv-11017-PMH Document 1 Filed 12/29/20 Page 12 of 16




commercial activities by another person shall be liable in a civil action by any person who

believes that he or she is or is likely to be damaged by such act.

               66.     As described above, Defendants have used, and continue to use, the

Infringing Name and the Infringing Domain to promote and market Defendants’ App and

to promote, market and sell subscription services to use Defendants’ App via an interactive

website accessible to consumers in New York and elsewhere.

               67.     Defendants’ use of the Infringing Name and the Infringing Domain

has caused and/or is likely to cause confusion and mistake in the minds of consumers as to

the origin of Defendants’ App.

               68.     Defendants’ use of the Infringing Name and the Infringing Domain

tends to and does falsely create the impression that Defendants’ App is authorized,

sponsored, or approved by Plaintiff, when it is not.

               69.     The acts of Defendants, as described above, infringed on Plaintiff’s

Mark and falsely represented the origin, sponsorship, or approval of Defendants’ App in

violation of § 32(a) of the Lanham Act, 15 U.S.C. § 1114(a), and § 43(a) of the Lanham

Act, 15 U.S.C. § 1125(a).

               70.     As a proximate result of the conduct taken by Defendants as

described above, Plaintiff has suffered and will continue to suffer irreparable harm and

damage to its business, goodwill, reputation, profits and the strength of Plaintiff’s Mark.

               71.     An award of monetary damages alone cannot fully compensate

Plaintiff for its injuries and Plaintiff lacks an adequate remedy at law.




                                             12
     Case 7:20-cv-11017-PMH Document 1 Filed 12/29/20 Page 13 of 16




               72.     The acts of infringement and dilution by Defendants have been and

continue to be deliberate, willful and wanton, making this an exceptional case within the

meaning of 15 U.S.C. § 1117.

               73.     Plaintiff is entitled to a temporary restraining order, and preliminary

and permanent injunctive relief against Defendants, as well as all other remedies available

under the Lanham Act, including, but not limited to statutory damages, compensatory

damages, treble damages, disgorgement of profits, costs and attorneys’ fees.

                     AS AND FOR A SECOND CAUSE OF ACTION
                                 (Cybersquatting)

               74.     Plaintiff repeats and realleges the foregoing paragraphs of the

complaint as if fully set forth herein.

               75.     Under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(d), any person

who, without regard to the goods or services of the parties, has a bad faith intent to profit

from a mark, and registers, traffics in, or uses a domain name that, in the case of a mark

that is distinctive at the time of registration of the domain name, is identical or confusingly

similar to that mark, shall be liable to the owner of the mark in a civil action.

               76.     Plaintiff is the owner of Plaintiff’s Mark.

               77.     Plaintiff’s Mark was distinctive prior to Ciuca’s registration of the

Infringing Domain.

               78.     The Infringing Domain is confusingly similar to and infringes upon

Plaintiff’s Mark.

               79.     Defendants have registered, trafficked in, and/or used the Infringing

Domain with bad faith intent to profit from the Infringing Domain.




                                              13
     Case 7:20-cv-11017-PMH Document 1 Filed 12/29/20 Page 14 of 16




                80.     Defendants’ use of the Infringing Domain in a manner that infringes

on Plaintiff’s Mark has been willful and intentionally or was undertaken with reckless or

willful disregard of Plaintiff’s rights.

                      AS AND FOR A THIRD CAUSE OF ACTION
                          (Common Law Unfair Competition)

                81.     Plaintiff repeats and realleges the foregoing paragraphs of the

complaint as if fully set forth herein.

                82.     Defendants have intentionally and in bad faith appropriated

Plaintiff’s Mark with the intent of causing confusion, mistake, and deception as to the

source of its goods and services or to otherwise wrongfully benefit from the infringement

of Plaintiff’s rights without due compensation.

                83.     Defendants’ conduct, as described above, constitutes common law

unfair competition under New York State law.

                84.     Defendants’ conduct has been and is willful and intentional.

                85.     Plaintiff is suffering irreparable harm and damage to its business as

a result of Defendants action, as described above, in an amount thus far not determined.

                86.     Plaintiff has no adequate remedy at law.

                                       JURY DEMAND

                87.     Plaintiff demands a trial by jury on all issues so triable.

                WHEREFORE, Plaintiff demands relief as follows:

                A.      entry of a temporary restraining order, as well as preliminary and

permanent injunctions, pursuant to 15 U.S.C. § 1116 and Fed. R. Civ. P. 65, that enjoins

Defendants and others acting in concert with them, from taking any actions, and aiding and




                                              14
     Case 7:20-cv-11017-PMH Document 1 Filed 12/29/20 Page 15 of 16




abetting the actions of others, that infringe upon Plaintiff’s duly registered Mark or

otherwise constitutes unfair competition with Plaintiff;

               B.      cancelling Defendants’ registration of all domain names and

disabling all of Defendants’ website that are being used to infringe in Plaintiff’s Mark,

and/or causing the registrations of such domains to be transferred to Plaintiff;

               C.      at Plaintiff’s election, either (i) awarding actual damages against

Defendants as provided for under 15 U.S.C. § 1117(a); or (ii) requiring Defendants to

account to Plaintiff for all profits resulting from Defendants’ infringing activities and that

such award of profits to Plaintiff be increased by the Court as provided for under 15 U.S.C.

§ 1117(a);

               D.      awarding Plaintiff punitive damages in a sum to be determined at

trial on the basis of Defendants’ deliberate and intentional infringement and unfair

competition;

               E.      awarding Plaintiff its reasonable attorneys’ fees and expenses,

pursuant to 15 U.S.C. § 1117(a), as well as the costs and disbursements of this action;

               F.      awarding Plaintiff prejudgment interest; and

               G.      such other and further relief as the Court may deem just and proper.

Dated: New York, New York
       December 29, 2020

                                              GREENBERG FREEMAN LLP

                                              By:       /s/ Michael A. Freeman
                                                    Michael A. Freeman
                                                    110 East 59th Street, 22nd Floor
                                                    New York, New York 10022
                                                    (212) 838-3121
                                                     Attorneys for Plaintiff




                                             15
Case 7:20-cv-11017-PMH Document 1 Filed 12/29/20 Page 16 of 16
